Citation Nr: 1609363	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-18 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a combined initial rating in excess of 20 percent for right knee disabilities (based on the formulation of an initial 10 percent disability rating for painful motion and 10 percent disability rating for instability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Manchester, New Hampshire.  The case was subsequently transferred to the RO in St. Petersburg, Florida. 

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

This case was most recently before the Board in February 2015 when it was remanded for further development, namely to obtain additional VA treatment records and Social Security Administration (SSA) records, conduct a medical examination, and develop the Veteran's TDIU claim.  The RO issued a rating decision denying entitlement to a TDIU in June 2015.  The issue of entitlement to TDIU was also addressed in recent November 2015 supplemental statement of the case.

The claims have now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of its remand, and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran's right knee disability has been manifested by complaints of pain, instability, limitation of motion, and the inability to stand for a long period of time, sit for a long period of time, squat, and kneel; objectively, she has flexion that is not limited to 60 degrees or worse, and extension that is not limited to 5 degrees or worse.

2.  There has been no demonstration by competent medical, nor competent and credible lay evidence of record that the Veteran's right knee disability has been manifested by ankylosis, removal of symptomatic semilunar cartilage, effusion, impairment of the tibia and fibula, or genu recurvatum.

3.  The instability of the right knee is, at most, slight is severity. 

4.  The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities preclude her from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right knee injury, meniscus strain with instability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14. 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2015). 

2.  The criteria for an initial rating in excess of 10 percent for right knee injury, meniscus strain with painful motion, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14. 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5260, 5261 (2015). 

3.  The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in August 2009 pertaining to the Veteran's right knee claim, and April 2015 pertaining to the Veteran's TDIU claim.  The Board finds that these letters were adequate to notify the Veteran of the evidence necessary to substantiate her claims.  The claims were readjudicated after the April 2015 letter, and thus, any timing error has been cured.  

Further in this regard, the rating issues on appeal pertaining to the Veteran's right knee stem from the Veteran's disagreement with initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The claims file includes service treatment records (STRs), post-service clinical records, and the statements of the Veteran in support of her claim.  These records include the SSA records requested pursuant to the Board's prior remand.  The Board has considered the statements and considered the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Board finds that adequate opinions have been obtained.  The claims file includes VA examination reports specific to the Veteran's right knee in December 2009, and September 2015.  The reports are predicated on the Veteran's reported symptoms, clinical records, and clinical examination findings.  The reports include the results of diagnostic testing, including as concerning the Veteran's range of motion and the consequent effect on it by pain; also the various tests measure the extent of her instability.  The reports therefore provide findings relevant to the criteria for rating this disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Adequate rationale has been provided.  The Board also finds that the opinion evidence of record is also sufficient to consider the claim for TDIU, as discussed in greater detail below.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Finally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the undersigned complied with the holding of Bryant by explaining the issues on appeal adjudicated on the merits in the instant decision.  The Veteran, with the assistance of questions from the undersigned, discussed evidence of record.  After this hearing, the Board sought, and obtained, additional evidence in support of the Veteran's claims on appeal.  The Board finds that there was substantial compliance with Bryant.

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994); however, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here with respect to the claims involving the right knee, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating the Knee

According to DC 5010, arthritis due to trauma (i.e., post-traumatic arthritis) is rated as degenerative arthritis.

Degenerative arthritis (hypertrophic or osteoarthritis), in turn, is rated under DC 5003.  If established by X-ray findings, the arthritis will be rated on the basis of limitation of motion under the appropriate DC(s) for the specific joint(s) involved, which, here, since concerning the knee, are DCs 5260 and 5261 for limitation of knee and leg flexion and extension, respectively.  However, if the limitation of motion of the specific joint(s) involved is noncompensable (meaning 0-percent disabling) under the appropriate DC(s), a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.  A 10 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) in this DC indicates these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

DC 5260 provides a noncompensable rating when flexion is limited to 60 degrees or more.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent evaluation is for leg flexion limited to 30 degrees.  A 30 percent evaluation is for leg flexion limited to 15 degrees. 

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees or less.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent evaluation is for leg extension limited to 15 degrees.  A 30 percent evaluation is for leg extension limited to 20 degrees.  A 40 percent evaluation is for leg extension limited to 30 degrees.  A 50 percent evaluation is for leg extension limited to 45 degrees. 

As a point of comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A precedent opinion of VA's Office of General Counsel, VAOPGCPREC 9-2004 (Sept. 17, 2004), held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of the knee and leg, the Veteran consequently would be entitled to the combined evaluation under DCs 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.

As concerning the additional instability component of the Veteran's right knee disability, according to DC 5257, this "other" impairment of the knee will be rated as 10-percent disabling when slight, 20 percent when moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a, DC 5257.

These descriptive terms "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" as contemplated by the requirements of the law.  38 C.F.R. § 4.6 (2015).

A claimant who has arthritis as shown by X-ray and instability of the same knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  For a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, the limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).

The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).

Under DC 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20-percent disabling.

DC 5259 concerns removal of symptomatic semilunar cartilage and provides for a consequent 10 percent rating.

DC 5263 concerns genu recurvatum and provides for a consequent 10 percent rating.

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (again, meaning 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

Total disability evaluation based on individual unemployability (TDIU) due to service-connected disability 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his or her age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Right Knee

The Veteran currently has two separate compensable ratings for her right knee disability.  Specifically, her right knee has been assigned a ten percent disability rating under DC 5257 for slight instability and a ten percent disability rating under DC 5261-5010 for painful motion, both as residuals of a right knee injury, medial meniscus strain.  

The Board notes that the Veteran is also in receipt of a noncompensable rating for a scar associated with the right knee injury.  During this appeal, neither the Veteran nor the evidence indicate that the Veteran has functional impairment/symptoms associated with this scar, and as such, the Board does not further address the rating for this scar.

The Veteran filed a claim for service connection for her right knee disability in August 2009.  The Veteran underwent a VA examination specific to her right knee in December 2009.  The examination report reflects that the Veteran explained her knee gives way several times per week when walking on stairs, but reported no falls.  She explained that she suffers flare-ups every two to three weeks, often precipitated by prolonged sitting in a slightly flexed position, such as when driving or sleeping.  She described the knee joint as being "frozen" during flare-ups.  She explained that she can generally walk one quarter of a mile to one full mile, and that her ability to stand varies; some days she can stand for hours, some days only 30 minutes.  She explained that she infrequently uses a cane as a precaution when she knows she will stand or walk more than usual, such as when visiting a theme park.  Upon objective examination, the examiner noted that the Veteran had a normal gait.  The report reflects findings of crepitus, tenderness, instability, and guarding of movement.  Tenderness was noted along the medial joint line, clicking was noted with motion, and there was "slight laxity of medial ligaments."  The report further reflects that there was no effusion, no dislocation, no grinding, no patellar abnormality, and no ankylosis.  McMurray's sign was mildly positive, pain was elicited on the maneuver, but no actual locking was demonstrable.  The objective range of motion testing showed right knee flexion was 0 to 125 degrees (normal 0 to 140 degrees), and right knee extension was normal, at 0 degrees.  The report reflects objective evidence of pain following repetitive motion, but no additional limitation after repetitive motion.  The report reflects a diagnosis of right knee chronic strain and medial meniscus strain resulting in right knee pain and instability.  Regarding the effect on her occupational activities, the Veteran explained that her former employer accommodated her by providing a stool to sit on as a cashier.  The Veteran further explained that her knee injury no longer allows for skiing or long runs for exercise, that house chores involving kneeling, squatting, or prolonged squatting are difficult, and that driving long distances in the car can cause flare-ups.

VA received statements from the Veteran as to the severity of her knee disability in June 2010 and July 2012.  Essentially, the Veteran believes she is entitled to a higher rating because she believes her instability is 'moderate.'  She explains that she has difficulty going down stairs because her knee will buckle and give out on her.  She explained that she must be cautious when walking on uneven ground or her knee might twist.  She explained that she is occasionally woken from sleep due to pain, and that she experiences a clicking or popping sensation that interferes with exercising activities such as swimming.  

An August 2012 clinical record reflects complaints of clicking in the right knee with continued pain after a fall three weeks prior.  The examiner noted crepitus, but not pain, with range of motion testing.  No objective range of motion testing was reported.

A March 2014 clinical record reflects complaints of right knee pain, on and off, for the past two weeks.  The Veteran explained that the pain is worse with prolonged sitting and going down steps.  The report reflects that there was no swelling of the right knee, the range of motion was normal, and there were no crepitations.  

At her Board hearing in December 2014, the Veteran testified that her knee will "give out," causing her to tip over, stumble, or lose her balance.  See December 2014 Board hearing transcript, pp. 4 and 11.  The Veteran testified that her knee feels unstable several times per day, and that she occasionally uses a cane or motorized scooter.  Id., p. 7.  She testified that she cannot squat, kneel, or ride a bicycle.  Id., p. 11.  Additionally, she testified she can hear crunching, clicking, and cracking noises from her knee.  Id., pp. 12-13.  Regarding her employment, the Veteran testified that she last worked for years ago, so in approximately 2010, as a part-time cashier in a "very accommodating" cafeteria.  Id., p. 8.  The Veteran testified that she cannot work now due to an inability to stand for a long period of time or sit for a long period of time due swelling or the risk of blood clots.  Id., p. 9.  Importantly, the Veteran testified that her knee disability worsened since her prior examination in 2009.  Id. p. 3.  Accordingly, the case was remanded by the Board in February 2015 to obtain an examination to assess the current severity of her knee disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (The Veteran is entitled to a new VA examination where there is evidence that her disability has worsened since the last examination).

A January 2015 clinical record reflects the Veteran's right knee had no swelling, warmth, or erythema.  The knee was noted to be stable.  No objective range of motion testing was reported.
  
A March 2015 thoracolumbar spine examination report reflects the Veteran's right knee extension was at normal strength, 5/5.  

An April 2015 knee and lower leg conditions disability benefits questionnaire (DBQ) is of record as the Veteran filed a separate claim, not currently before the Board, pertaining to her left knee.  The report contains objective range of motion measurements for both of the Veteran's knees.  As to the Veteran's right knee, the report reflects normal range of motion, with flexion from 0 to 140 degrees and extension from 140 to 0 degrees.  The report also reflects that pain was noted on flexion and extension, but that it does not result in or cause functional loss.  The report reflects objective evidence of localized tenderness or pain on palpation along the medial and lateral side of the knee.  Repetitive use testing did not result in additional loss of function or range of motion.  The examiner concluded that pain, weakness, fatigability, or incoordination do not significantly limit functional ability with repeated use over a period of time or with flare-ups.  The DBQ reflects a finding of normal right knee strength, 5/5, no atrophy, no ankylosis, and no history of recurrent subluxation or lateral instability.  The report reflects that joint stability testing not performed.

A May 2015 clinical record reflects complaints of right knee instability.  No objective range of motion testing was reported.

VA received correspondence from the Veteran in June 2015 regarding the April 2015 examination.  The Veteran explained that there was confusion at the examination as the examiner stated the examination was related to her left knee claim.  She further explained that she had prepared a questionnaire prior to the examination regarding her right knee, but that the examiner did not wish to include it in his review.  The Board notes a copy of the questionnaire is of record in the claims file.  The Board notes that the questionnaire asks for a specific history for "LEFT KNEE CONDITION."  However, as explained by the Veteran, much of the history and complaints she listed are similar to her previous complaints regarding her right knee disability, such as weakness and instability, the knee giving out and freezing up, difficulty with stairs, squatting, and driving.

In any event, the Veteran was provided another VA examination focused on her right knee in September 2015.  The examination report, based on an in-person examination and review of the claims file, reflects a diagnosis of status post-surgical repair right meniscal tear.  The Veteran explained that she experiences "locking of her knee," difficulty moving her knee, and pain that wakes her during sleep.  She explained that prolonged knee bending precipitates locking, and that prolonged standing precipitates her knee giving out.  She explained difficulty going down stairs and endorsed the occasional use of a cane or scooter.  She also explained that she suffers flare-ups due to prolonged sitting or climbing down stairs and that she suffers functional impairment due to weakness and locking when walking.  Objective testing reflects flexion measured from 0 to 110 degrees (normal is 0 to 140 degrees) and extension from 110 to 0 degrees (normal is 140 to 0 degrees).  The report reflects that pain was noted on extension, but that the pain does not result in or cause functional loss.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation along the patella, but no evidence of crepitus.  The report reflects that there was no additional functional loss of range of motion after three repetitions.  The examiner explained that she could not express, without resorting to mere speculation, any additional limitation of function or additional range of motion loss or decreased mobility due to pain due to repetitive use over time.  The examiner explained that based on her clinical judgment, it is not feasible to anticipate or predict limitation in function or motion, in specific degrees, with repetitive use.  She was also unable to say without mere speculation if pain, weakness, fatigability, or incoordination would significantly limit functional ability with flare-ups.

The report continues to reflect findings of normal muscle strength, 5/5, for the right knee, no ankylosis of the right knee or lower leg, no effusion, no history of recurrent subluxation or lateral instability, no shin splints, no fractures, and no tibial and fibial impairment.  There was no joint instability on testing.  Notably, the report reflects normal anterior instability, normal posterior instability, normal medical instability, and normal lateral instability.  The report reflects that imaging studies show degenerative/traumatic arthritis.  As to the impact her right knee has on the Veteran's ability to work, the examiner notes that the Veteran would have difficulty with prolonged standing, sitting to standing repetitively, and climbing stairs.  Based on the objective evidence and examination of the Veteran, the examiner listed the current severity of the Veteran's knee disability as "mild in terms of any instability."     

In sum, the clinical evidence is against a finding of right knee flexion limited to less than 110 degrees.  On objective testing, right knee flexion was measured at 125 degrees in December 2009, 140 degrees in April 2015, and 110 degrees in September 2015.  Clinical evidence is also against a finding of extension more than 0 degrees upon testing in December 2009, April 2015, and September 2015.  Based strictly on objective measurement, the objective evidence does not support a compensable disability rating for limitation of flexion or extension.  The Veteran would be entitled to a higher rating if she had flexion limited to 30 degrees or less, extension limited to 15 degrees or more, or flexion limited to 45 degrees or less and extension limited to 10 degrees or more.  The evidence, however, is against such findings.  

Based on the complaints of pain on flexion and extension and the consequent limitation of motion, and the VA objective clinical findings, with consideration of the DeLuca factors, the Board finds that a rating exceeding 10 percent for painful motion is not warranted for any time period during the pendency of this appeal.  The Veteran's pain on motion has been noted, but examination reports reflect that it does not result in or cause additional functional loss.  See December 2009 and September 2015 examination reports.  As such, under Lichtenfels v. Derwinski and DC 5003, the Veteran is entitled to a 10 percent disability rating.    

Importantly, in terms of the Veteran's right knee instability upon examination, medical professionals have described it as a "slight laxity of medial ligaments" in December 2009 and "mild in terms of instability" in September 2015.  The Board finds such medical assessments supportive of a 'slight' rating under DC 5257.  The opinions of the medical professions do not support a finding of moderate or severe instability.  The Board acknowledges the Veteran's July 2012 statement in which she states that her knee instability should be rated as at least moderate.  The Board finds that the Veteran is competent to express the sensation of her knee giving out or away, but the file does not contain evidence that the Veteran has the medical training and experience to diagnose true ligamentous instability and quantify such.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  That is, the examiners considered the clinical findings and reviewed evidence of record, to include the Veteran's statements.  Considering these reports, and all of the evidence of record, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has had more than slight knee instability at any time under appellate status.

The Board is aware that the examiner in the September 2015 VA examination indicated that additional range of motion could not be stated without resort to speculation.  In the April 2015 VA examination (also completed after the Board remand), that examiner provided adequate findings regarding lack of additional loss.  Although this report was primarily in response to questions regarding the left knee, as noted, there are also range of motion findings regarding the right knee.  After a careful review, the Board finds that the evidence of record is adequate on which to determine there is not additional functional loss that would result in higher ratings considering the holdings of Mitchell and Deluca.

Lastly, the Board has considered other knee-related DCs to determine whether any would result in a higher rating or additional amount of compensation, but finds none.  There is no evidence of ankylosis (DC 5256), impairment of the tibia and fibula (DC 5256), or genu recurvatum (DC 5263).  

The Board has considered whether the Veteran is entitled to a separate rating under DCs 5258 or 5259 for dislocated or removed semilunar cartilage, respectively, and acknowledges that, while the evidence does not show dislocated semilunar cartilage, the Veteran underwent a meniscectomy.  To the extent that the right knee disability has been manifested by removal of the meniscus with joint pain during the relevant appeal period, the Board finds that assigning a separate rating under Diagnostic Code 5259 would violate the prohibition against pyramiding because it would result in the Veteran being compensated twice for the same, overlapping symptomatology.  The Board finds that the symptomatic residuals associated with the Veteran's right knee meniscectomy (painful motion and instability) are already compensated in the assigned compensable ratings under DCs 5257 and 5261.  As such, the Board finds that assigning a separate rating under Diagnostic Code 5259 would constitute pyramiding prohibited by 38 C.F.R. § 4.14 because instability, limited and painful motion are already contemplated in the ratings currently assigned and these are the same symtpoms that would be the basis for finding the residuals of the meniscectomy symptomatic.  As there is no evidence of dislocated cartilage with effusion, a rating under DC 5258 is not warranted.

In sum, the Board finds that the most probative evidence does not warrant a rating in excess of 10 percent for painful motion associated with the residuals of a right knee injury during the pendency of this appeal.  Additionally, the Board finds that the evidence does not warrant a rating in excess of 10 percent for right knee instability during the pendency of this appeal. 

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular

The evaluation of the Veteran's right knee does not present such an exceptional or unusual disability picture as to render impractical application of the regular schedular rating criteria.  The rating codes for a knee disability such as hers consider symptoms such as limited flexion, limited extension, sensations of "locking," pain, dislocation, loose motion, instability, and weakness and insecurity in weight-bearing.   She has not been shown to have symptoms beyond the normal rating criteria.  The effects of her disability have been fully considered and are contemplated in the Rating Schedule; hence, referral for an extra-schedular rating is not required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

According to the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  Here, service connection is in effect for painful motion of the right  knee and instability of the right knee.  All of the pertinent symptoms and manifestations have been attributed to the service-connected disabilities and the symptoms of these service-connected disabilities have been addressed by the appropriate DCs.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board has considered the Veteran's entire disability picture, to include that related to the Veteran's left knee but does not find evidence of symptoms that fall outside those considered by the applicable rating codes.  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. 


TDIU

The Veteran is service connected for residuals of a right knee injury, medical meniscus strain with instability, residuals of a right knee injury, medial meniscus strain with painful motion, a scar on the right knee, and left leg/knee secondary to residuals of a right knee injury, medial meniscus strain with instability.  She had a combined disability rating of 20 percent from August 2009, and 30 percent from December 2014.  The Veteran testified at her December 2014 Board hearing that her knee disability, and specifically her inability to stand or sit for long periods of time, makes her unable to work.  See December 2014 Board hearing transcript, pp. 8-9.    

Initially, the Board finds that the Veteran does not qualify for a TDIU on a schedular basis.  Where, as here, the Veteran's service-connected disabilities do not meet the evaluation requirements for a TDIU set forth in § 4.16(a), the Veteran may be granted a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  It is the Board, not the examiner, which is tasked with determining whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Accordingly, the Board has also considered whether the Veteran may qualify for a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b), but finds that she does not.  The record reflects that the Veteran was last employed in approximately 2010 as a part-time cashier in a cafeteria.  Id., p. 8; See also May 2015 VA psychiatric examination report.  The Veteran explained that she graduated high school as an average student.  She explained that she has worked a variety of jobs in the past, including as a waitress, secretary, bank teller, cashier in a cafeteria, and in retail.  Additionally, she once owned a small business with her husband.  She could not recall the dates she worked at each job or length of time spent at each job, but she explained that she did not have any particular problems on the jobs which led to her termination.  Id.  The Veteran explained that her most recent employer was "very accommodating to me."  See December 2014 Board hearing transcript, p. 8.  

The Veteran's ratings are recognition that her disabilities may make it difficult to obtain and keep employment.  However, the question is whether the Veteran is capable of performing the physical and mental acts required by employment consistent with her education and occupational experience.  See Van Hoose, supra.  The mere fact that the Veteran has not sustained long-term employment since 2010 is not synonymous with an inability to maintain substantial gainful employment.  The issue is whether the Veteran is unable to follow a substantially gainful occupation as a result of service-connected disabilities, not whether the Veteran can find employment.  Id.  The Veteran's age and non-service connected disabilities are not for consideration.  

Evidence in the file reflects that the Veteran has been in receipt of SSA benefits since approximately 2003.  Id., p. 9.  The Board has reviewed the SSA records and finds that the evidence does not support a finding that the Veteran is unable to work due to her right knee disability.  Notably, SSA records reflect that the Veteran was previously found to be disabled in 2003 due to depression, anxiety, and fibromyalgia.  The Veteran claimed to be continuously disabled due to fibromyalgia, coronary artery disease, and anxiety.  SSA records contain a January 2013 physical residual functional capacity (RFC) assessment by a physician medical consultant.  The RFC assessment reflects that the Veteran can occasionally lift 20 pounds, frequently lift 10 pounds, stand and/or walk (with normal breaks) for a total of about six hours in an eight-hour workday, sit (with normal breaks) for a total of about six hours in an eight-hour workday, and has an unlimited pushing and/or pulling capacity.  The RFC assessment concluded that there is "no current evidence of severe functional loss or listing level level criteria due to physical medical condition."  While VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); See also Martin v. Brown, 4 Vet. App. 136, 140 (While SSA decisions with regard to unemployability are not controlling for purposes of VA adjudications, they are pertinent to VA's determination of the appellant's ability to engage in substantially gainful employment).  Furthermore, the SSA records contain a July 2013 daily activity questionnaire in which the Veteran explained she is capable of performing light daily activities, such as dusting, making the bed, vacuuming, loading the dishwasher, doing laundry, and going grocery shopping.  

The Board has also considered the findings of the examiners pertaining to the Veteran's employment.  As discussed above, the December 2009 examiner noted that the Veteran has difficulty with house chores involving kneeling, squatting, or prolonged squatting are difficult, and driving long distances in the car.  The September 2015 examiner noted that the Veteran would have difficulty with prolonged standing, sitting to standing repetitively, and climbing stairs.  Importantly, neither examiner indicated that the Veteran is unemployable due to her right knee disability.  

In sum, the clinical records are against a finding that a TDIU due to the Veteran's service-connected disabilities is warranted.  The Board has considered the Veteran's statements regarding her inability to work and the probative medical records.  While the Veteran may have some impairment in positions requiring kneeling, squatting, standing for long periods of time, and sitting for long periods of time, the Board finds, based on the record as a whole, the competent credible evidence does not indicate that the Veteran is precluded from substantial gainful employment due to service-connected disabilities, singly or in combination and referral for consideration to the Director is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert at 54-56 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for residuals of a right knee injury, medial meniscus strain with instability of the right knee, is denied.

Entitlement to an initial disability rating in excess of 10 percent for residuals of a right knee injury, medial meniscus strain with painful motion, is denied.

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


